Citation Nr: 0500748	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  04-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for neuropathy of the 
feet secondary to diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This appeal arose from a May 2004 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The issues of entitlement to service connection for diabetes 
mellitus and neuropathy of the feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran's hepatitis C was not present in service.

2.  The veteran's hypertension was not present in service, 
nor had it developed to a compensable degree within one year 
of his separation from service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In the instant case, the veteran was sent a VCAA notice 
letter in March 2004.  This letter informed him of the 
evidence that was needed to substantiate his claims; it also 
informed him of what evidence and information he should 
obtain and what evidence and information VA would obtain.  
The veteran failed to respond to this request for evidence.  
However, VA did obtain all relevant VA outpatient treatment 
records and he has been afforded VA examination.  In 
addition, the statement of the case that the veteran was sent 
in August 2004 contained the laws and regulations applicable 
to notification and assistance.  Therefore, it is found that 
the requirements of 38 U.S.C.A. §§ 5103(a) and 5103A and 
38 C.F.R. § 3.159 have been met and the Board will proceed to 
the merits of the veteran's claims decided herein.

The veteran's representative submitted private treatment 
records that were received by the Board on December 29, 2004.  
The case was certified to the Board on September 20, 2004.  
Thus, this evidence was received more than 90 days after the 
case was certified to the Board.  According to 38 C.F.R. 
§ 20.1304 (2004), a claimant has 90 days from the date of 
notification of certification and transfer of the records to 
the Board in which to submit additional evidence to the 
Board.  If the evidence is received following the expiration 
of this period, the evidence will not be accepted or 
considered by the Board regarding the issues on appeal, 
absent a motion showing good cause for the failure to submit 
the evidence prior to the expiration of the 90 day period.  
Since no such good cause has been shown, the Board cannot 
consider these records in regard to the issues on appeal.  
The submission of this evidence is brought to the RO's 
attention for action deemed appropriate.


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

According to Hickson v. West, 12 Vet. App. 247, 253 (1999), 
to establish service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

Where a veteran has served for 90 days or more during a 
period of war and a cardiovascular disease, to include 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

Hepatitis C

A review of the veteran's service medical records shows no 
indication of treatment for or complaints of hepatitis C.  
The October 1964 separation examination made no mention of 
this disorder.

Numerous treatment records developed after his discharge from 
service show a history of hepatitis C.  The first mention of 
this condition was in the 1990's.  These records also showed 
a long history and alcohol and cocaine abuse.


Hypertension

The veteran's service medical records showed no indication of 
treatment for or complaints of hypertension.  At the time of 
the October 1964 separation examination, his blood pressure 
was noted to be normal.

The veteran was examined by VA in May 1994.  His blood 
pressure was 130/70.  The diagnosis was of mild hypertension, 
not on examination, but by history.  Numerous treatment 
records continued to show treatment for hypertension, which 
was described as well-controlled.


Analysis

Hepatitis C

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hepatitis C is not 
warranted.  While the records in the claims file show that 
the veteran was treated for this disorder in the 1990's, 
there is no indication that it began in service.  Therefore, 
it cannot be found that service connection is justified.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis C.




Hypertension

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypertension is 
not warranted.  The evidence shows that the veteran was 
diagnosed with hypertension after his separation from 
service, in the 1990's.  However, there is no indication that 
this disorder was present in service, or to a compensable 
degree within one year of his discharge.  Therefore, it 
cannot be found that service connection is justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.


ORDER

Service connection for hepatitis C is denied.

Service connection for hypertension is denied.


REMAND

The veteran has requested service connection for diabetes 
mellitus due to exposure to herbicides and for neuropathy of 
the feet related to diabetes.  The veteran was requested to 
provide any information in his possession that would tend to 
demonstrate such herbicide exposure.  He failed to respond to 
this request.  However, it is noted that the veteran's DD-214 
and his service personnel records are not part of the claims 
file.  Because entitlement to these benefits hinges on 
whether or not the veteran was exposed to herbicides while 
serving in Vietnam, the Board finds that these records should 
be obtained prior to a final adjudication of these claims.

Therefore, this case will be remanded to the AMC for the 
following:

1.  The AMC should contact the 
appropriate service department and 
request that it provide copies of the 
veteran's DD-214 and his service 
personnel records.  If these records 
cannot be located, it should be so noted 
for the record.

2.  The AMC should then readjudicate the 
veteran's claims.  If the claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and be given an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


